United States Court of Appeals
                      For the First Circuit


No. 07-2134

                     UNITED STATES OF AMERICA,

                             Appellee,

                                v.

                    YNOCENCIO GONZÁLEZ-CASTILLO,
              a/k/a Freddy Mora, a/k/a Freddy Correa,
                      a/k/a Ynocencio González,

                       Defendant, Appellant.



                           ERRATA SHEET


     The opinion of this Court issued on April 9, 2009, is amended
as follows:

     On p. 2, line 19: Replace "2005" with "2004"